DETAILED ACTION
This Office Action is in response to the application filed on September 8, 2021. Claims 16-26 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claims 18 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose that the second candidate list is initialized per a tile, i.e., on a per tile basis.
The cited prior art also fails to disclose that the motion information of the current block is added to the second candidate list with the largest index as a new candidate in the second candidate list.
Claim Objections
Claims 16 and 25-26 are objected to because of the following informalities: “wherein the second candidate the list includes” should read “wherein the second candidate list includes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0227593 (“Chen”) in view of U.S. Patent Publication No. 2016/0360229 (“Lim”).
With respect to claim 16, Chen discloses the invention substantially as claimed, including 
A method of decoding an image, the method comprising:
determining whether a merge mode is applied to a current block (see Abstract, ¶¶44, 46, describing that the decoder may determine if a block is encoded with merge mode, and if so, a merge index is obtained for the current block, i.e., determining whether a merge mode is applied to a current block);
constructing, based on a spatial merge candidate and a temporal merge candidate, a first candidate list of the current block when the merge mode is applied to the current block (see ¶¶44, 57-59, 88, describing that for merge mode processing, a first candidate list of the current block is constructed including both spatial and temporal merge candidates, i.e., constructing, based on a spatial merge candidate and a temporal merge candidate, a first candidate list of the current block when the merge mode is applied to the current block);
adding a candidate included in a second candidate list as a merge candidate to the first candidate list when a number of merge candidates included in the first candidate list is less than a pre-defined threshold, … (see ¶¶60, 88, describing adding a candidate from a set of “additional merge candidates”, i.e., included in a second candidate list, as a merge candidate to the first candidate list when a number of merge candidates included in the first candidate list is less than the maximum number of merge candidates C, i.e., a predefined threshold);
obtaining, from a bitstream, a merge index indicating a merge candidate used for inter prediction of the current block in the first candidate list (see ¶¶33, 35, 44, 46, 61-62, 89, describing obtaining a merge index indicating a merge candidate used for inter prediction of the current block in the first candidate list); and
generating a prediction block of the current block based on motion information of the merge candidate specified by the merge index (see citations with respect to element above, describing generating a prediction block of the current block based on the merge candidate specified by the merge index).
Chen describes adding additional candidates, but does not limit the type of additional candidates that may be used. However, Chen does not explicitly disclose an additional candidate whose motion information was decoded before the current block, i.e., wherein the second candidate the list includes motion information of a block decoded before the current block.
However, in the same field of endeavor, Lim discloses that it was known to add additional candidates whose motion information was decoded before the current block to the list where the number of candidates in the list is less than a maximum/threshold: 
wherein the second candidate the list includes motion information of a block decoded before the current block (see ¶¶175-176 and 190-192, describing that where the list of candidates is smaller than the number that may be included, additional candidates may be added, including statistical result candidates which adds a candidate the prediction candidate that occurred most frequently in the already encoded and decoded slice, i.e., motion information of a block decoded before the current block).
As detailed above, Chen describes adding additional candidates, but does not limit the type of additional candidates that may be used (see citations above). At the time of filing, one of ordinary skill would have been familiar with the types of additional candidates that may be useful to add to the candidate list, including motion information of the statistically most frequent prediction candidate that has already been encoded/decoded, as evidenced by Lim. Accordingly, to one of ordinary skill in the art at the time of filing, using such a candidate as an additional candidate in the candidate list generation method of Chen would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include motion information of a block decoded before the current block as an additional candidate in the merge candidate list generation of Chen as taught by Lim.
With respect to claim 25, Chen discloses the invention substantially as claimed. As described above Chen in view of Lim discloses all the elements of independent claim 16. Chen/Lim additionally discloses: 
A method of encoding an image, the method comprising:
constructing, based on a spatial merge candidate and a temporal merge candidate, a first candidate list of a current block (see citations and arguments with respect to corresponding element of claim 16 above and ¶34, describing, during encoding, constructing a merge candidate list of the current block based on a spatial and a temporal merge candidate);
adding a candidate included in a second candidate list as a merge candidate to the first candidate list when a number of merge candidates included in the first candidate list is less than a pre-defined threshold, wherein the second candidate the list includes motion information of a block encoded before the current block (see citations and arguments with respect to corresponding element of claim 16 above);
encoding, into a bitstream, a merge index indicating a merge candidate used for inter prediction of the current block in the first candidate list when it is determined that a merge mode is applied to the current block (see citations and arguments with respect to corresponding element of claim 16 above, describing encoding a merge index into a bitstream indicating a merge candidate used for inter prediction of the current block in the first candidate list when merge mode is applied); and
generating a prediction block of the current block based on motion information of the merge candidate used for the inter prediction of the current block (see citations and arguments with respect to corresponding element of claim 16 above, including ¶¶32, 35, describing generating a prediction block of the current block based on motion information of the merge candidate used for inter prediction of the current block). 
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 25.
Claim 26 recites the elements of claim 25 in computer-readable storage medium form rather than method form. Chen discloses that its methods may be embodied within a non-transitory computer-readable medium having instructions stored thereon that when executed cause one or more processor to execute the methods (see ¶¶42, 98). Accordingly, the disclosure cited with respect to claim 25 also applies to claim 26.
Claim Rejections - 35 USC § 103
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lim and further in view of U.S. Patent No. 11,082,716 (“Lee”), which corresponds to priority applications dated in 2017.
With respect to claim 17, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Lim discloses each and every element of independent claim 1. Chen/Lim also discloses: 
wherein the candidate included in the second candidate list is derived by motion information of a spatial block … (see citations and arguments with respect to claim 16 above, describing that the candidates in the second candidate list are derived from most frequently used motion information, which may be that of a spatial block). 
Chen/Lim does not explicitly disclose wherein the candidate included in the second candidate list is derived by motion information of a spatial block that is included in the same tile as the current block.
However, in the same field of endeavor, Lee discloses that it was known to only allow motion information of spatial blocks in the same tile as the current block: 
wherein the candidate included in the second candidate list is derived by motion information of a spatial block that is included in the same tile as the current block (see 37:3-7, describing that it was known to make a candidate out of the boundary of a tile of the target/current block unavailable, i.e., wherein the candidates included in the candidate lists are derived by motion information of spatial blocks in the same tile as the current block).
At the time of filing, one of ordinary skill would have been familiar with limitations for appropriate candidates and have understood that, as evidenced by Lee, such limitations may include limiting the candidate availability to the same tile as the current block. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the system of Chen/Lim would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a limitation of available candidates in the first and second candidates lists of the method/device of Chen/Lim as taught by Lee.
With respect to claim 19, Chen discloses the invention substantially as claimed. As described above Chen in view of Lim discloses all the elements of independent claim 16.  Chen/Lim additionally discloses:
wherein the method further comprises:
adding, after adding the candidate included in the second candidate list to the first candidate list, an [] merge candidate to the first candidate list [] (see citations and arguments with respect to claim 16 above describing that when the first candidate list is not at the maximum one or more candidates may be added to the list until it reaches the maximum, i.e., adding, after adding the candidate included in the second candidate list to the first candidate list, a merge candidate to the first candidate list). 
Chen/Lim does not explicitly disclose that such added candidates include an average merge candidate … by using a first merge candidate and a second merge candidate in the first candidate list.
However, in the same field of endeavor, Lee discloses that it was known to add an average merge candidate to the first candidate list, i.e., an average merge candidate … by using a first merge candidate and a second merge candidate in the first candidate list (see 2:48-57, 52:14-18, describing adding an average merge candidate that is the average of multiple neighbor motion vectors to the candidate list). 
As detailed above, Chen/Lim discloses adding candidates to the candidate list when the number of candidates in the list is less than a maximum and that candidates in the candidate list include spatial neighbors (see citations with respect to claim 16 above). At the time of filing, one of ordinary skill would have been familiar with the types of additional candidates that may be useful to add to the candidates list and have understood that, as evidenced by Lee, one such type of additional candidate would be an average of neighboring motion vectors. Accordingly, to one of ordinary skill in the art at the time of filing, using such an additional candidate in the system/method of Chen/Lim would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the addition of average merge candidates by averaging first and second merge candidates in the merge candidate list of Chen/Lim as taught by Lee.
With respect to claim 20, Chen discloses the invention substantially as claimed. As described above Chen in view of Lim and Lee discloses all the elements of dependent claim 19. Chen/Lim/Lee additionally discloses: 
wherein a motion vector of the average merge candidate is derived by averaging motion vectors of the first merge candidate and the second merge candidate (see citations and arguments with respect to claim 19 above, describing that the average is an average of motion vectors of the neighbors/candidates). 
The reasons for combining the cited prior art with respect to claims 16 and 19 also apply to claim 20.
Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lim and further in view of P. C.T. Patent Publication No. WO 2012/120870 A1 (“Takehara”).
With respect to claim 17, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Lim discloses each and every element of independent claim 1. 
Chen/Lim does not explicitly disclose wherein a maximum number of candidates of the second candidate list is pre-defined in a decoding apparatus, and wherein the maximum number is five.
However, in the same field of endeavor, Takehara discloses that the maximum number of such a list may be defined as any number: 
wherein a maximum number of candidates of the second candidate list is pre-defined in a decoding apparatus, and wherein the maximum number is five (see p. 9, ll. 14-17 and 39-41, describing that second candidate lists may be generated to include a number of motion vectors and that that number may be any number, e.g., zero, one, or more, motion vectors ). 
Chen/Lim does not limit the number of additional candidates that may be used. However, at the time of filing, one of ordinary skill would have been familiar with adding additional candidates to the candidate list and have understood that, as evidenced by Takehara, that number of additional candidates may be defined to be a list of 1, a list of 2, a list of any number, including 5. Accordingly, to one of ordinary skill in the art at the time of filing, using a maximum of 5 candidates in the additional candidate set would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a limitation of the additional candidate set to a number, e.g., 5, in the candidate generation method of Chen/Lim as taught by Takehara.
Claim Rejections - 35 USC § 103
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lim and further in view of P.C.T. Patent Publication No. WO 2016/046634 A1 (“He”).
With respect to claim 24, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Lim discloses each and every element of independent claim 16. 
Chen/Lim does not explicitly disclose wherein if a first candidate with the largest index in the second candidate list is the same with one of the merge candidates included in the first candidate list, a second candidate with an index smaller than the first candidate is added to the first candidate list
However, in the same field of endeavor, He discloses it was known to only allow non-redundant candidates to be added to the first list, i.e.,: 
wherein if a first candidate with the largest index in the second candidate list is the same with one of the merge candidates included in the first candidate list, a second candidate with an index smaller than the first candidate is added to the first candidate list (see ¶154, describing that when the merge candidate list is not full, only unique block vectors are added to the list). 
As detailed above, Chen/Lim describes that to avoid redundant merge candidates, redundant merge candidates are removed from the list and new additional candidates are added to the list (see citations above). Chen/Lim does not say that redundancy should also be checked for these added candidates. However, one of ordinary skill in the art at the time of filing would have understood that if the goal is to avoid redundancy, ensuring that the additional candidate is unique/non-redundant before adding it to the list (and if it is, choosing a different candidate) would further this goal. This idea is evidenced by He, where only unique candidates are added to the list. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a check to ensure that, in the combined system, if a first candidate (e.g., any candidate including that with the largest index) in the additional (second) candidate list/set is the same with one of the merge candidates in the first candidate list, a different (second) candidate with a different index (e.g., where the candidate chosen to be added is the one with the largest index, all different indexes would be smaller) should be added to the first candidate list instead in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a check to determine if a chosen additional candidate of the additional candidate set (e.g., the candidate with the largest index) would be unique when added to the list, and if not, to add a different (e.g., smaller index) candidate to the list instead in the candidate list generation method of Chen/Lim as taught by He.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication No. 2020/0045306, which also details the determination of a merge candidate list including spatial and temporal candidates and when a number of merge candidates in that list is less than a predefined threshold, a second candidate in the list is added including motion information of a block (e.g., B2) decoded before the current block (see ¶159).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481